Francis E. Sweeney, Sr., J.,
concurring in part and dissenting in part.
{¶ 34} I agree with the majority’s conclusion that the parties entered into a valid settlement agreement. However, I respectfully dissent from that part of the decision that holds that there is no evidence to impose joint and several liability on appellees Steven D. Helper, M.D., and Meridia Hillcrest Hospital.
{¶ 35} The majority finds that the appellees reached separate settlements with Kostelnik. Yet I believe the evidence shows otherwise. In fact, Hillcrest Hospital acknowledged in its letter to plaintiffs counsel that the parties entered into a single settlement agreement when it stated: “This will formally confirm the agreement reached * * * in the sum of One Million Two Hundred Thousand *7Dollars ($1,200,000). * * * Further with respect to the settlement, please find enclosed [the release for Hillcrest Hospital for $100,000].” (Emphasis added.)
{¶ 36} Despite this clear language, the majority believes that the defendants settled separately with Kostelnik and drafted separate releases accordingly. In my opinion, the fact that the defendants agreed to pay separate amounts to Kostelnik and receive separate releases does not support the majority’s conclusion that separate agreements were reached. Instead, this simply shows that at the time of settlement the defendants agreed between themselves as to the proportion of money each would contribute toward the single settlement of $1,200,000.
{¶ 37} Further, both defense counsel for Hillcrest Hospital and for Dr. Helper conceded that the defendants were contributing to the single settlement. In particular, Hillcrest Hospital stated in its letter that it would “contribute” $100,000 toward the full settlement amount. At the evidentiary hearing on plaintiffs motion to reduce the settlement to judgment, defense counsel for Dr. Helper advised the court that “a settlement was reached where contributions were being made on behalf of the respective defendants.” (Emphasis added.) The majority finds that the use of the word “contribute” is insufficient to prove that the parties intended joint and several liability. However, I disagree with the majority on this point.
{¶ 38} Contribution is a term that is regularly employed in the context of joint and several liability. See, e.g., Motorists Mut. Ins. Co. v. Huron Rd. Hosp. (1995), 73 Ohio St.3d 391, 653 N.E.2d 235. According to Black’s Law Dictionary (7th Ed.1999) 329, “contribution” means: “1. The right that gives one of several persons who are liable on a common debt the ability to recover ratably from each of the others when that one person discharges the debt for the benefit of all; the right to demand that another who is jointly responsible for a third party’s injury supply part of what is required to compensate the third party. * * * 3. The actual payment by a joint tortfeasor of a proportionate share of what is due.” Thus, in my opinion, the fact that defense counsel chose to use the term “contribute” in confirming and describing the settlement is highly relevant.
{¶ 39} Moreover, the affidavit of plaintiffs counsel, attached to his motion to reduce settlement to judgment, is further evidence illustrating the circumstances under which the parties settled the case. In this affidavit, plaintiffs counsel averred that he negotiated for and received a single agreement, payable by both defendants, that he did not enter into separate negotiations with either of the defendants, that during the course of negotiations, plaintiffs counsel’s only concern was with the single aggregate sum, and not with the extent of participation of each defendant, and that the defendants decided among themselves the amount each would pay to the plaintiff. Clearly, this affidavit, which was never *8refuted, also indicates that the parties negotiated a single settlement agreement that was intended to impose joint and several liability.
Chattman, Gains & Stern, Michael B. Michelson, John V. Scharon, Jr., and Dale A. Nowak, for appellant.
Weston, Hurd, Fallon, Paisley & Howley, L.L.P., Ronald A. Rispo, Daniel A. Richards and John B. Robertson; Bonezzi, Switzer, Murphy & Polito and William D. Bonezzi, for appellee Dr. Helper.
Reminger & Reminger Co., L.P.A., James L. Malone, Marilena DiSilvio, Brian D. Sullivan and Amy Fulmer Stevenson, for appellee Meridia Hillcrest Hospital.
{¶ 40} The majority, however, ignores this evidence. Instead, it reasons that Kostelnik’s actions show that he never intended there to be joint and several liability. In particular, the majority states that Kostelnik initially sought relief from the dismissal order and sought judgment against Dr. Helper for $1,100,000. It reasons that had Kostelnik intended there to be joint and several liability, he would have gone after the full $1,200,000. Yet the majority fails to mention the circumstances under which this motion was filed. According to Kostelnik, the original motion was filed as a way to provide the Superintendent of the Ohio Department of Insurance, as rehabilitator for P.I.E., with a legal basis to implement Helper’s obligation of $1,100,000 to judgment. Although a rehabilitator was appointed, it was not certain that no claims could be paid. However, when the common pleas court ordered P.I.E. into liquidation, Kostelnik knew that it would be futile to seek the $1,100,000 from Helper. At that point, the issue of joint and several liability arose. Kostelnik therefore withdrew his initial motion against Helper and subsequently filed his motion to reduce the $1,200,000 settlement to judgment against Helper and Hillcrest jointly and severally. In my opinion, the actions by Kostelnik in initially seeking partial payment from Helper lend little support to the majority’s holding.
{¶ 41} For the foregoing reasons, I would find that the settlement agreement imposed joint and several liability on the defendants.
Douglas and Resnick, JJ., concur in the foregoing opinion.